DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The following office action is in response to the amendment and remarks filed on 1/17/22.
	Applicant’s amendment to claims 2, 3 and 6 is acknowledged.
	Applicant’s cancellation of claim 1 is acknowledged.
	Applicant’s addition of new claims 14-19 is acknowledged.
	Claims 2-19 are pending.

Response to Arguments
	 The following remarks are provided in response to Applicant’s arguments to help clarify the prosecution record.
	Applicant submits Sakai fails to disclose the recess is provided on a side surface of the sealing resin at a position adjoining an intersection between the sealing resin layer and the main surface of the circuit board.  (See Remarks at page 7).
	Referring to the attached Cambridge Dictionary definition of adjoining, the word means “near” or “next to”.
	In Sakai’s figs. 1-3, the recess (Cg) is provided on a side surface of the sealing resin (3) at a position adjoining (e.g. near or next to) an intersection between the sealing resin layer (3) and the main surface of the circuit board (1).  	
	Applicant also submits An fails to disclose the recess is provided on a side surface of the sealing resin at a position adjoining an intersection between the sealing resin layer and the main surface of the circuit board. (See Remarks at page 9).
	In An’s fig. 2, the recess (e.g. recess in region D; labeled as 612a, 612b in fig. 6D) is provided on a side surface of the sealing resin (114) at a position adjoining (e.g. near or next to) an intersection between the sealing resin layer (114) and the main surface of the circuit board (102).  
			
Election/Restrictions
Regarding claims 4, 5 and 9-13:
Claim 14 is allowable. The restriction requirement between species (I) and (II), as set forth in the Office action mailed on 12/30/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/30/20 is withdrawn.  Claims 4, 5 and 9-13 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Regarding claims 17-19:
Newly submitted claims 17-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
(I) The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
The special technical feature shared by claims 14 and 17 is required to be inventive.  The special technical feature of "a circuit board having a main surface; an electronic component mounted on the main surface; a sealing resin covering at least a part of a first joint disposed on the main surface and adjacent to the electronic component, the first joint including a region between the main surface and the electronic component…” cannot be a special technical feature since it is known in the art as disclosed by Sakai, US Publication No. 2012/0286415 A1 and An, US Publication No. 2010/0032815, as set forth in the Office Action of 11/15/2021 in the rejection of claim 1.
(II)  MPEP 1850, Unity of Invention Before the International Searching Authority, indicates: 
“Unity of invention has to be considered in the first place only in relation to the 	independent claims in an international application and not the dependent claims.”

The technical feature in the original claim 14 (e.g. incorporating limitations from original claim 1) of “a recess is provided on a side surface of the sealing resin at a position adjoining a second joint, the second joint including an intersection between the sealing resin and the main surface” is not common to new claim 17 to form a single general inventive concept between the groups.  
The technical feature in new claim 17 of “a recess is disposed above the electronic component“ is not common to original claim 14 to form a single general inventive concept between the groups.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	Allowable Subject Matter
	Claims 2-16 are allowed.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Please cancel withdrawn claims 17-19.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
1 August 2022